Citation Nr: 0833579	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-30 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a lumbar spine disability has been 
received.

2.    Entitlement to service connection for a lumbar spine 
disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982, from March 1990 to July 1991, from October 2001 
to September 2002, and as a Reservist for the Air Force.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2007 rating decision in which the RO determined 
that new and material evidence to reopen the previously 
denied claim for service connection for chronic lumbrosacral 
spine condition had not been received.  The veteran filed a 
notice of disagreement (NOD) in July 2007; and the RO issued 
a statement of the case (SOC) in August 2007.  The veteran 
filed a substantive appeal in September 2007.  

In August 2008, the veteran testified during a 
videoconference Board hearing before the undersigned Acting 
Veterans Law Judge at the RO; a copy of the transcript is of 
record.  The veteran was given 30 days to submit additional 
evidence.  Additional evidence was faxed to the Board, along 
with signed waivers of RO consideration of the evidence, 
within those 30 days.  This evidence has been accepted for 
inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 
(2007).

The Board notes, at the outset, that it has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the issue of service connection for a 
lumbar spine disability.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The Board has also considered the recent decision of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In that decision, the Federal Circuit held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the veteran 
was previously denied service connection for a disability 
characterized by low back pain in August 1982.  In January 
2007, the veteran sought to reopen his claim for a lumbar 
spine disability claimed as a back fracture and back pain.  
Due to a history of low back pain, a private magnetic 
resonance imaging (MRI) of the lumbar spine was performed in 
October 1999 and showed disc degeneration at L5-S1, a small 
disc herniation, and minimal wedging of L1.  At the time of 
the previous denial, there was no diagnosis of a lumbar spine 
(low back) disability.  As such, the Board finds that the 
veteran is seeking service connection for the same disability 
(one manifested by low back pain) as that for which service 
connection was denied in August 1982.  Thus, new and material 
evidence is required to reopen the claim for service 
connection for a lumbar spine disability.  As the Board must 
first decide whether new and material evidence to reopen the 
claim for service connection for a lumbar spine disability 
has been received before it can address the matter on the 
merits-and in light of the Board's favorable action on the 
petition to reopen-the Board has characterized the appeal as 
to the lumbar spine as encompassing the two issues listed on 
the title page.

The Board's decision granting the petition to reopen the 
claim for service connection for a lumbar spine disability is 
set forth below.  The claim for service connection for a 
lumbar spine disability, on the merits, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.




FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a lumbar spine disability has been 
accomplished.

2.  In an August 1982 rating decision the RO denied the 
veteran's claim for service connection for a lumbar spine 
disability; the veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the August 
1982 RO denial of the claim for service connection for a 
lumbar spine disability includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, that relates to an unestablished fact 
necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision, denying service 
connection for a lumbar spine disability, is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  As evidence received since the August 1982 RO denial is 
new and material, the criteria for reopening the claim for 
service connection for a lumbar spine disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The veteran's original claim of entitlement to service 
connection for a chronic lumbosacral spine condition, claimed 
as "back pain", was denied by the RO in an August 1982 
rating decision on the basis that the veteran was not found 
to have "any pathology of the spine."  In the notice of 
decision letter dated in August 1982, the RO advised the 
veteran of the denial and his appeal rights.  The veteran, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Evidence then of record at the time of the August 1982 rating 
decision included the veteran's service treatment records and 
a June 1982 VA examination report.  Service treatment records 
contained a single December 1981 complaint of having 
occasional sharp low back pain.  Annual flight examinations 
dated in April 1979, May 1980, and April 1981 did not reflect 
complaints of recurrent back pain and clinical findings for 
the spine were normal.  A June 1982 VA examination report 
showed that the veteran had discomfort in his mid/low back 
upon bending to either side, but the examiner found "no 
significant pathology in his spine."

Here, the veteran's petition to reopen a claim for service 
connection for a lumbar spine disability, claimed as a back 
pain due to an in-service back fracture, was received in 
January 2007.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the August 1982 RO 
decision, denying the veteran's original claim for service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's prior denial in 
August 1982 includes service treatment records pertaining to 
the veteran's additional periods of service, private medical 
records, a copy of the Board hearing transcript, the veteran 
statements, and two DD Forms 214 pertaining to subsequent 
service.  The veteran continued to serve in the Air Force 
Reserves and served during two additional periods of active 
duty after the August 1982 rating decision, and service 
treatment records available at the time of the April 2007 
rating decision included a June 1991 complaint of low back 
strain.

Private medical records from 1999, include a September 1999 
x-ray report of the lumbar spine showing an impression of a 
possible old compression fracture of the L1 vertebral body 
and mild degenerative changes.  Partially due to this 
impression, the veteran had a magnetic resonance imaging 
(MRI) done in October 1999.  The MRI revealed (1) minimal 
wedging of L1 with Schmorl nodes superiorly, (2) a hemangioma 
of L4, and (3) disc degeneration at L5-S1 with a left 
paracentral disc protrusion which posteriorly displaced the 
left S1 nerve root.  Also included were records of physical 
therapy between October and November 1999 that the veteran 
received to relieve his back pain. 

During the Board hearing, the veteran gave a history of back 
trauma that started with an injury in August 1990 during his 
second period of active duty.  He testified that he was 
running cable lines, in a hunched over position, under 
helicopters when he ran into a "scissor" (a sharp 
protruding metal piece on the underside of helicopters used 
to cut lines that the helicopter may become entangled in) and 
was knocked to the ground.  The veteran was able to provide a 
service treatment record that corroborated his history of 
this August 1990 incident.  He next complained of back strain 
in June 1991, adding that he felt more pain than he reported 
because of a desire to retain his flight status.  The veteran 
submitted other private treatment records, along with a 
waiver of RO review, at the time of his hearing.  These 
treatment records are dated in October 2007, January 2008, 
and August 2008.  The veteran also provided an August 2008 
note from a private physician, stating that the veteran's 
history of back pain is consistent with its "etiology being 
an injury while on active duty."

During the hearing the veteran also clarified his duty status 
during the time of his injury in 1990, stating that while a 
Reservist for the Air Force he was put on active duty when 
the Persian Gulf War began, and was in Saudi Arabia when the 
injury occurred.  The veteran then provided a DD Form 214 
confirming his active duty between March 1990 and July 1991.  
This DD Form 214 was not previously of record. 

The Board notes that the additional evidence received 
includes lay and medical evidence reflecting that the veteran 
has been diagnosed with a lumbar spine disability, that he 
was treated for low back pain in June 1991, that he has 
suffered from back pain since discharge from active service, 
and that he was on active duty at the time of the claimed 
injury.  As this evidence was not previously considered by 
agency adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new".  As noted 
above, the veteran was previously denied service connection 
for a lumbar spine disability, because there was no evidence 
of a diagnosed disability.  As the new evidence now includes 
radiological evidence showing a diagnosed lumbar spine 
disability, the evidence relates to an unestablished fact 
that is necessary to substantiate the claim.  Moreover, when 
such evidence is considered in light of the additional 
medical and lay statements and testimony asserting that the 
veteran's low back disability stems from a 1990 in-service 
injury to his low back, the Board also finds this evidence 
provides a reasonable possibility of substantiating the 
claim.  The Board reiterates that, for purposes of reopening, 
the credibility of the evidence is presumed.  Justus, 3 Vet. 
App. at 512-513. 

Accordingly, the Board concludes that the criteria for 
reopening the claim for service connection for a lumbar spine 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.




ORDER

As new and material evidence to reopen the claim for service 
connection for a lumbar spine disability has been received, 
to this extent, the appeal is granted


REMAND

In view of the Board's reopening, the RO should consider the 
reopened claim for service connection on the merits, in the 
first instance, to avoid any prejudice to the veteran.  The 
Board also finds that further development of the claim is 
warranted.

As noted above, service treatment records do show treatment 
for low back pain, to include hospitalization, the new 
evidence includes records reflecting a diagnosis of a current 
lumbar spine disability, and the veteran's hearing testimony 
and lay statements and an August 2008 private physician's 
note, which appear to link the veteran's current back 
disability to his active service based on his self-reported 
history.  The Board finds that a medical opinion-based on 
full consideration of the veteran's documented history and 
assertions, and supported by stated rationale-as to whether 
the veteran's current lumbar spine disability, is medically 
related to service, is needed to resolve the claim for 
service connection, on the merits.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination, by an appropriate physician, at 
a VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for service 
connection.  See 38 C.F.R. § 3.655(b) (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

The RO should give the veteran another opportunity to present 
information and evidence pertinent to the claim for service 
connection, on the merits, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b) (1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b) (3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
reopened claim remaining on appeal that 
is not currently of record.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, as 
appropriate) should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the lumbar 
spine, manifested by pain.  With respect 
to each diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is the result of disease or injury 
incurred or aggravated during service, to 
include all three periods of active duty 
and additional Reserve service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a lumbar spine 
disability.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim, on the 
merits, in light of all pertinent 
evidence and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


